     Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

MIRACLE THOMPSON,                           )
                                            )
                      Plaintiff,            )       Case No. 2:18-cv-02512-JAR-KGG
                                            )
        vs.                                 )       PLAINITFF’S RESPONSE TO
                                            )       DEFENDANT’S MOTION TO
FORD OF AUGUSTA, INC. dba                   )       DISMISS
EDDY’S FORD OF AUGUSTA,                     )
                                            )
                      Defendant.            )

I.      Introduction.

        In a likely attempt to increase its profits, Defendant misrepresented that Plaintiff

was required to buy GAP insurance in order to obtain financing for the purchase of her

vehicle. Believing any loan request would otherwise be denied, Plaintiff agreed to the

additional $699 GAP insurance. Because Defendant conditioned the loan on her

purchase of GAP insurance, the Truth in Lending Act (“TILA”) mandates the cost be

disclosed as a finance charge. Rather than doing so, Defendant hid the extra finance

charge in violation of the Act.

        Despite her numerous attempts, Plaintiff has been unable to resolve this matter

without this Court’s intervention. After her first attempts to resolve this matter failed,

Plaintiff initiated arbitration pursuant to the parties’ agreement. Rather than arbitrating

the claims, Defendant attempted to strip Plaintiff of her counsel and force her to litigate

her claims in small claims court where she would be required to proceed pro se.

Refusing to acquiesce to Defendant’s underhanded tactics, Plaintiff filed this action.


                                                1
      Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 2 of 12




         Now, Defendant again seeks to strip Plaintiff of her counsel and force her to

litigate pro se in small claims court, by filing the instant motion to dismiss for lack of

jurisdiction. Defendant’s motion is fatally flawed. This Court has original jurisdiction

over Plaintiff’s TILA claims, and the Court will only lose that jurisdiction if Defendant

can show that this matter should be compelled to arbitration. Defendant’s motion fails

because Defendant cannot compel this matter to arbitration for several reasons.

         First, Defendant is in default of its obligation to arbitrate. The parties’ arbitration

agreement required the parties to arbitrate Plaintiff’s claims. Instead of doing so,

Defendant refused to arbitrate and tried to force Plaintiff’s claims to small claims court.

Because Defendant is in default of its obligation to arbitrate, Defendant has no right to

compel this matter to arbitration under the Federal Arbitration Act (“FAA”).

         Second, even if Defendant were not in default of its obligation to arbitrate—it

is—Defendant’s arbitration agreement is unenforceable. In practice, the agreement

deprives Plaintiff of counsel. This is contrary to Congress’s intent, and deprives

Plaintiff of a means to effectively vindicate her TILA claims. Thus the arbitration

agreement is unenforceable under the “effective vindication” exception to the FAA.

II.      Procedural History.

         Before filing her complaint in this matter, on June 4, 2018, Plaintiff notified

Defendant of her claims informally via a letter and draft complaint. See Letter attached

hereto as Exhibit A. Thereafter, Defendant disputed liability and mentioned that

Plaintiff had signed an arbitration agreement. Doc. 4-1 at 4.


                                                2
   Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 3 of 12




       Given that Plaintiff was unable to resolve her claims amicably, and that

Defendant had noted the existence of an arbitration agreement between the parties, on

August 29, 2018, Plaintiff demanded arbitration before the American Arbitration

Association (“AAA”). Id. at 18. On September 11, 2018, AAA issued a letter notifying

the parties that an arbitration had commenced, and asking Defendant to pay its portion

of the arbitration fees, $4,450.00. Id. at 32. AAA’s letter also noted that under rule R-

9 of AAA’s consumer arbitration rules either party could demand that the matter be

heard before a small claims court. Id.

       On September 24, 2018, despite the parties’ agreement, which required

Defendant to arbitrate Plaintiff’s claims and explicitly barred any court from hearing

the claims once arbitration was elected, Defendant demanded that AAA refer the matter

to small claims court. Id. at 35. That same day, without allowing any party to dispute

the request, and in full disregard of the parties’ agreement to the contrary, AAA

administratively closed its file. Id. at 36. With Defendant having defaulted on its

obligations to arbitrate Plaintiff’s claims, Plaintiff commenced this action. Doc. 1.

III.   This court has original jurisdiction over Plaintiff’s claims.

       The TILA provides that “any action under this section may be brought in any

United States district court . . . .” 15 U.S.C. § 1640(e). This is a TILA action, thus this

Court has jurisdiction over Plaintiff’s claim. Nonetheless, Defendant contends that the

court lacks jurisdiction because the parties have entered an arbitration agreement. This

conclusion does not follow.


                                            3
  Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 4 of 12




       If a claim is subject to arbitration, federal courts lack subject matter jurisdiction

over the claim, and the case must be stayed. See Lockhart v. A.G. Edwards & Sons,

Inc., No. CIV. A. 93-2418-GTV, 1994 WL 34870, at *1 (D. Kan. Jan. 25, 1994); 9

U.S.C. 3. However, before this court can be divested of jurisdiction, Defendant must

show that the parties have a valid arbitration agreement, and that it has complied with

said agreement. 9 U.S.C. § 3. Because Defendant can show neither, its motion must

be denied.

IV.    Defendant cannot compel this matter to arbitration because it is default of
       its obligation to arbitrate.

       The FAA provides:

       If any suit or proceeding be brought in any of the courts of the United
       States upon any issue referable to arbitration under an agreement in
       writing for such arbitration, the court in which such suit is pending, upon
       being satisfied that the issue involved in such suit or proceeding is
       referable to arbitration under such an agreement, shall on application of
       one of the parties stay the trial of the action until such arbitration has been
       had in accordance with the terms of the agreement, providing the
       applicant for the stay is not in default in proceeding with such
       arbitration.

9 U.S.C. 3 (emphasis added).

       By the statute’s plain language, a party’s failure to arbitrate as agreed precludes

that party from compelling a matter to arbitration. The Tenth Circuit has confirmed

this analysis. See Pre-Paid Legal Servs., Inc. v. Cahill, 786 F.3d 1287, 1294 (10th

Cir. 2015) (a party’s default in arbitrating claims precludes stay, and default is to be

found by the court, not an arbitrator); see also Sink v. Aden Enterprises, Inc., 352 F.3d



                                             4
    Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 5 of 12




1197, 1200 (9th Cir. 2003) (finding that a party’s default in proceeding with arbitration

precluded the party from compelling arbitration under 9 U.S.C. §§ 3 and 4).

       Here, the parties’ arbitration agreement provides:

       Any Claim, shall be resolved, upon the election of you or Dealer, by
       binding arbitration pursuant to this Agreement and the applicable
       rules or procedures of the American Arbitration Association
       (“AAA”).

                                     *      *       *

       No class action arbitration may be ordered and there shall be no joinder
       of parties except for joinder of parties to the same Contract. If any portion
       of this Agreement is deemed invalid or unenforceable under any law or
       statute consistent with the FAA, it shall not invalidate the remaining
       portions of this Agreement. In the event of a conflict or inconsistency
       between the rules and procedures of the arbitration administrator
       and this Agreement, this Agreement shall govern.

       THE PARTIES ACKNOWLEDGE THAT THEY HAD A RIGHT TO
       LITIGATE CLAIMS THROUGH A COURT BEFORE A JUDGE OR
       JURY, BUT WILL NOT HAVE THAT RIGHT IF EITHER PARTY
       ELECTS    ARBITRATION.    THE   PARTIES    FURTHER
       ACKNOWLEDGE THAT DISCOVERY IS MORE LIMITED IN
       ARBITRATION. THE PARTIES HEREBY KONWINGLY AND
       VOLUNTARILY WAIVE THEIR RIGHTS TO LITIGATE SUCH
       CLAIMS IN A COURT BEFORE A JUDGE OR JURY UPON
       ELECTION OF ARBITRATION BY EITHER PARTY.

Doc 4-1 at 3 (emphasis added). 1

       The arbitration provision’s plain language gives Plaintiff the right to have her

claims against Defendant decided by arbitration. Id. And, if such an election is made,

1
  While the provision allows the parties to elect either NAF or AAA, NAF no longer
handles consumer arbitrations as a result of a consent decree entered after a corruption
investigation. See Miller v. GGNSC Atlanta, LLC, 323 Ga. App. 114, 116, 746 S.E.2d
680, 683 (2013). Thus the only option for arbitration in this matter is AAA.

                                            5
   Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 6 of 12




the agreement requires that the case not be decided by a court. Id. Moreover, insofar

as a selected arbitration tribunal’s rules conflict with the arbitration provision, the

arbitration provision explicitly controls over the tribunal’s rules. Id.

        Here, as Defendant admits, Plaintiff exercised her election to proceed in

arbitration, and filed a demand with AAA as required by Defendant’s arbitration

provision. However, AAA maintains a rule which allows a party to force a proceeding

into small claims court if the demand sought is within the jurisdictional bounds of the

small claims court. See AAA Consumer Arbitration Rules at rule R-9. Once Plaintiff

had initiated arbitration, Defendant demanded that AAA close its file and refer

Plaintiff’s case to small claims court. AAA mechanically complied and closed the

file.

        The parties’ arbitration agreement does not allow Defendant to force Plaintiff’s

claims to small claims court. To the contrary, the Arbitration provision explicitly

mandates arbitration, and once she has elected arbitration, bars the matter from being

heard by a court. Doc. 4-1 at 3 (“shall be resolved, upon the election of you or Dealer,

by binding arbitration . . . .”) (emphasis added). The mandate on arbitration is not

subject to a party electing small claims court, it is required upon the election of either

party. Moreover, while AAA’s consumer rules may allow certain matters to be

referred to small claims court, the parties’ arbitration agreement trumps any arbitration

tribunal’s rules to the contrary. Id. (“In the event of a conflict or inconsistency




                                             6
  Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 7 of 12




between the rules and procedures of the arbitration administrator and this Agreement,

this Agreement shall govern”)

       Because the arbitration agreement says no court can decide the case once

Plaintiff elects arbitration, Defendant had no right to force Plaintiff’s case to small

claims court. By refusing to arbitrate, Defendant breached the arbitration agreement,

and therefore is in default of its obligation to arbitrate before AAA. Consequently,

Defendant has lost the right compel this matter to arbitration. See 9 U.S.C. § 3; Cahill,

786 F.3d at 1294; Sink, 352 F.3d at 1200.

       Why Defendant would breach the arbitration agreement in this manner is clear.

First, Defendant had a contractual duty to pay up to $650 of Plaintiff’s arbitration fees.

Doc. 4-1 at 3. If Defendant successfully forced Plaintiff’s case to small claims court,

it could save itself these costs.

       Second, attorneys are not allowed in small claims court. K.S.A. § 61-2707(a).

Thus, if Defendant could force this matter to small claims court, it could strip Plaintiff

of counsel and force her to litigate her complex TILA claims pro se, which would

allow Defendant to take advantage of her.

       Third, because successful consumers in TILA actions can recover their

attorney’s fees, pushing this matter to small claims court—where attorneys are not

allowed—would keep Defendant from having to pay Plaintiff’s attorneys’ fees when

she won. This Court should not condone or reward Defendant’s underhanded conduct,

and should deny Defendant’s motion in its entirety.


                                             7
     Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 8 of 12




V.      Defendant’s arbitration provision is unenforceable because, in practice, it
        deprives Plaintiff of a means to effectively vindicate her TILA claims.

        The FAA favors arbitration. Howard v. Ferrellgas Partners, L.P., 748 F.3d

975, 977 (10th Cir. 2014). “However, federal courts have recognized what is referred

to as “[t]he ‘effective vindication’ exception” to the FAA. Am. Exp. Co. v. Italian

Colors Rest., 570 U.S. 228, 235, 133 S. Ct. 2304, 2310, 186 L. Ed. 2d 417 (2013);

Nesbitt v. FCNH, Inc., 811 F.3d 371, 376–77 (10th Cir. 2016). Under this exception,

“an arbitration agreement that prohibits use of the judicial forum as a means of

resolving statutory claims must also provide for an effective and accessible alternative

forum.” Shankle v. B-G Maint. Mgmt. of Colorado, Inc., 163 F.3d 1230, 1234 (10th

Cir. 1999). Here, Defendant’s arbitration agreement robs Plaintiff of a means to

effectively vindicate her TILA claims by depriving her of the right to counsel.

        In enacting the TILA, Congress sought to achieve widespread compliance

without government intervention by enlisting private attorneys general to enforce the

statute.   See Dias v. Bank of Hawaii, 732 F.2d 1401, 1403 (9th Cir. 1984)

(“The TILA civil liability provisions were designed largely to encourage consumers

to bring small damage actions and thereby promote creditor compliance with the

Act.”); see also Perrone v. Gen. Motors Acceptance Corp., 232 F.3d 433, 436 (5th

Cir. 2000) (“The caselaw confirms that statutory damages may be imposed as a means

to encourage private attorneys general to police disclosure compliance even where no

actual damages exist.”).



                                            8
    Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 9 of 12




       However, the TILA is an exceptionally complex statute. The body of law

surrounding the statute is comprised of voluminous regulations, esoteric official

commentaries, obscure agency opinion letters, as well as case law interpreting the

same. See 12 C.F.R. parts 226 and 1005 et seq. As a result, consumers cannot

successfully prosecute TILA claims without counsel.            Aware of this problem,

Congress granted TILA plaintiffs a right to recover their attorney’s fees. See 15

U.S.C. § 1640. This ensures that consumers will not have to prosecute TILA claims

pro se, and effectively creates a de facto right to counsel.

       AAA’s rules and practices allow parties to force claims into small claims court

if the damages sought are less than $3,000. AAA does not allow any discussion or

argument on the issue, and it appears that AAA mechanically refers matters to small

claims court upon one of the parties’ request. 2

       Because parties in small claims court cannot be represented by an attorney,

AAA’s rules and practices rob consumers of the right to counsel.              Because

representation by counsel is an integral part to the TILA’s statutory scheme and a

practical necessity in pursuing TILA claims, AAA’s rules and practices deprive

consumers of a means to effectively vindicate TILA claims. 3



2
   Indeed, AAA’s referral was made the same day Defendant demanded it, and in
outright disregard of the parties’ arbitration agreement to the contrary. Doc. 4-1 at 3.
3
  What’s worse is that because nearly all statutory claims under the Consumer Credit
Protection Act provide statutory damages of less than $3,000, AAA’s rules and
practices would deprive nearly all litigants pursuing these claims of counsel—an

                                             9
  Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 10 of 12




        Here, Defendant’s arbitration agreement elects arbitration subject to AAA’s

rules and practices. AAA’s rules and practices would allow Defendant to force this

matter to small claims court and strip Plaintiff of counsel regardless of the parties’

agreement to the contrary. This outcome is anathema to Congress’s intent in enacting

the TILA and robs Plaintiff of the ability to effectively vindicate her TILA claims.

Thus, Defendant’s arbitration agreement is unenforceable. See Shankle, 163 F.3d at

1234.

VI.     Conclusion.

        This Court has original jurisdiction over Plaintiff’s TILA claims, and Defendant

cannot divest this court of jurisdiction via a motion to compel arbitration. Defendant is

in default of its obligations to arbitrate and its arbitration agreement is unenforceable

because it improperly strips Plaintiff of counsel and leaves her no ability to effectively

vindicate her TILA claims. Defendant’s motion to dismiss for lack of jurisdiction must

be denied.


Dated: November 2, 2018
                                                  Respectfully submitted,

                                                  /s/ Anthony LaCroix
                                                  Anthony LaCroix
                                                  KS Bar No. 24279
                                                  406 W. 34th Street, Suite 810
                                                  Kansas City, MO 64111
                                                  Telephone: (816) 399-4380

outcome Congress specifically sought to avoid by allowing consumers to recover
attorney’s fees for pursuing these claims. See 15 U.S.C. §§ 1640; 1692k 1693m; 1681n.

                                           10
Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 11 of 12




                                      Fax: (816) 399-4380
                                      Email: tony@lacroixlawkc.com
                                      Lead Counsel for Plaintiff

                      Co-counsel with Thompson Consumer Law Group, PLLC

                                      Correspondence Address:

                                      Thompson Consumer Law Group,
                                      PLLC
                                      5235 E. Southern Ave., D106-618
                                      Mesa, AZ 85206




                                 11
  Case 2:18-cv-02512-JAR-KGG Document 6 Filed 11/02/18 Page 12 of 12




                          CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, I electronically filed the foregoing
with the clerk of the court by using the CM/ECF system which will send electronic
notice of this filing to:


Aaron J. Good, #25067
Todd E. Shadid, #16615
KLENDA AUSTERMAN LLC
301 N. Main, Ste. 1600
Wichita KS 67202-4816
(316) 267-0331
(316) 267-0315 Fax
agood@klendalaw.com
tshadid@klendalaw.com
Attorneys for Defendants

                                                /s/ Anthony LaCroix
                                                Anthony LaCroix




                                          12
